Filed 11/30/21 P. v. Haines CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Trinity)
                                                            ----




 THE PEOPLE,                                                                                   C092704

                    Plaintiff and Respondent,                                       (Super. Ct. No. 19F097)

           v.

 RAE ANN HAINES,

                    Defendant and Appellant.




         Appointed counsel for defendant Rae Ann Haines has asked this court to conduct
an independent review of the record to determine whether there are any arguable issues
on appeal. (People v. Wende (1979) 25 Cal.3d 436.) Finding no arguable error that
would result in a disposition more favorable to defendant, we affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 123-124.)
                         FACTUAL AND PROCEDURAL BACKGROUND
         On August 5, 2019, the victim aggressively banged on the door of defendant’s
apartment and began to argue loudly with defendant about defendant’s treatment of the


                                                             1
victim’s mother (who lived downstairs from defendant). A neighbor saw the victim
pushing on defendant’s door with her shoulder. The door opened to reveal defendant
holding a large, curved sword. Defendant yelled, “I’m going to kill you,” and swung the
sword erratically at the victim, who tried to retreat downstairs. Defendant struck the
victim multiple times, and the victim suffered a five-inch cut on her arm and a one-half-
inch cut on her shoulder.
       Police arrived and arrested defendant. Defendant told police her door had been
previously damaged, but now it had been further damaged and would no longer lock.
Defendant also told police that the victim had previously threatened her.
       Defendant was charged with assault with a deadly weapon (Pen. Code, § 245,
subd. (a)(1);1 count one), preparing to burn a structure (§ 455, subd. (a); count two),
placing flammable material around a structure (§ 455, subd. (b); count three), and
possession of combustible material (§ 453, subd. (a); count four). With respect to count
one, it was further alleged defendant personally inflicted great bodily injury on the
victim. (§ 12022.7, subd. (a).)
       In August 2019, defense counsel declared doubt as to defendant’s competency to
stand trial. (§ 1368 et seq.) The court-appointed evaluator subsequently evaluated
defendant and opined she was not currently competent to stand trial. In October 2019,
the trial court found defendant to be not competent to stand trial and suspended criminal
proceedings.
       In October 2019, evaluators for a conditional release program opined defendant
was not a candidate for their outpatient program. It was recommended defendant be sent
for treatment at a state facility and the court ordered defendant committed in December




1      Undesignated statutory references are to the Penal Code.

                                             2
2019. The medical director of the facility certified defendant as mentally competent to
stand trial in February 2020.
       The court appointed two additional evaluators in April 2020. The first evaluator
opined in May 2020 that defendant did not currently present as legally insane. Still,
defendant had a history of mental illness and might have been “laboring under a severe
defect in her ability to reason at the time of the offense.” In his May 2020 report, the
second evaluator also noted defendant’s history of mental illness. However, in his
opinion, defendant did not meet the legal test for insanity.
       In July 2020, defendant pleaded no contest to assault with a deadly weapon (§ 245,
subd. (a)(1)) and admitted the great bodily injury enhancement (§ 12022.7, subd. (a)).
The remaining counts were dismissed with a Harvey2 waiver. In August 2020, the trial
court sentenced defendant to state prison for an aggregate term of six years, as follows:
three years for the assault charge plus three years consecutive for the great bodily injury
enhancement. The trial court also imposed an $1,800 restitution fine (§ 1202.4, subd.
(b)), a corresponding $1,800 parole revocation restitution fine (suspended unless parole is
revoked) (§ 1202.45), a $40 court operations assessment (§ 1465.8, subd. (a)(1)), and a
$30 criminal conviction assessment (Gov. Code, § 70373). The trial court awarded
custody credit.
       Defendant did not seek a certificate of probable cause on appeal.
                                      DISCUSSION
       Upon review of the record, we have identified clerical errors in the abstract of
judgment. Based on defendant’s conviction, the amount assessed under section 1465.8
was $40 and the amount assessed under Government Code section 70373 was $30.




2      People v. Harvey (1979) 25 Cal.3d 754.

                                             3
These figures are transposed on the abstract of judgment. We shall order the trial court to
prepare an amended abstract of judgment to correct these errors.
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts and procedural history of the case and requests this court to
review the record and determine whether there are any arguable issues on appeal.
(People v. Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of her right
to file a supplemental brief within 30 days from the date the opening brief was filed.
More than 30 days have elapsed, and defendant has not filed a supplemental brief.
       We have undertaken an examination of the entire record and find no arguable error
that would result in a disposition more favorable to defendant.
                                       DISPOSITION
       The trial court is directed to prepare an amended abstract of judgment reflecting
the amount assessed under Penal Code section 1465.8 is $40 and the amount assessed
under Government Code section 70373 is $30. The trial court is further instructed to
forward the amended abstract of judgment to the Department of Corrections and
Rehabilitation. The judgment is affirmed.


                                                         KRAUSE                 , J.



We concur:



      RAYE                   , P. J.




      HULL                   , J.



                                              4